t c memo united_states tax_court charles y and jin y choi petitioners v commissioner of internal revenue respondent docket no filed date a jerry busby for petitioners rick v holser for respondent memorandum findings_of_fact and opinion gerber judge respondent determined deficiencies in additions to and penalties on petitioners’ federal_income_tax as follows -- - charles y choi addition_to_tax year deficiency sec_6663 dollar_figure dollar_figure charles y and jin yi choi additions to tax and penalties year deficiency sec_6651 a sec_6663 dollar_figure -- dollar_figure big_number dollar_figure big_number the issues remaining for our consideration are whether charles y choi petitioner understated income for the taxable_year whether petitioners understated income for the taxable_year whether petitioner is liable for the civil_fraud penalty under sec_6663' for the taxable years whether petitioners are liable for an addition_to_tax for delinguent filing of their return for whether petitioners are liable for self-employment_tax on their earnings from gene’s modern market and whether petitioners provided over one-half of the support of james choi during and so as to be entitled to claim him as a dependent findings_of_fact petitioner and jin y choi were married in and resided in california at the time their petition was filed during through petitioner was the sole_proprietor of gene’s modern unless otherwise indicated all section references are to the internal_revenue_code for the years in issue and all rule references are to the tax_court rules_of_practice and procedure market gene’s a full-service grocery store petitioner reported gene’s income and expenses using the cash_basis method_of_accounting gene’s was open for business monday through sunday from a m to p m petitioners along with petitioner’s brother father and mother worked at gene’s in addition to selling grocery items gene’s cashed payroll checks personal checks and third-party checks for a fee of percent of the face_amount of the check or dollar_figure for checks under dollar_figure gene’s did not charge a check-cashing fee if cash was returned in connection with the purchase of groceries the cash petitioners used for check cashing was from sales of merchandise fees from cashing checks and the proceeds of checks drawn on gene’s deposit account two cash registers were available and used at gene’s although petitioner retained the cash register tapes he did not report sales based on them or reconcile the amount of cash in the register at the end of a day’s operations instead petitioner fabricated daily sales summary sheets for gene’s which were used to reflect the gross_receipts for gene’s the fabrication of gross_receipts was accomplished by marking up the cost of inventory and the cost of purchases by percent petitioner did not physically account for gene’s inventory during the years in issue petitioner did not provide his bookkeeper michael kim with information about cash purchases or cash sales of q4e- gene’s petitioner provided the daily summary sheets to mr kim every month petitioner knew that the amounts of gross_receipts provided to mr kim were less than the actual gross_receipts for gene’s as an example the cash register tapes for date totaled dollar_figure whereas petitioner’s summary sheets given to mr kim reflected total sales of dollar_figure mr kim prepared yearly summaries based on the daily summary sheets received from petitioner and used the summaries to prepare the schedules c profit or loss from business for gene’s that were included with petitioners’ federal_income_tax returns petitioner did not provide mr kim with the register tapes from gene’s in addition mr kim was provided with inaccurate understated records of cash inventory purchases petitioner’s method_of_accounting for gene’s receipts and expenditures caused the omission and understatement of income for the years in issue during the examination of petitioners’ federal_income_tax returns petitioner estimated and represented to respondent’s agent that he had understated gene’s gross_receipts by approximately dollar_figure per month petitioner on the basis of the actual cash register receipts determined that gene’s gross_receipts during and were dollar_figure to dollar_figure per month or dollar_figure to dollar_figure per year respectively on the schedules c of the and income_tax returns gross - - receipts of approximately dollar_figure and dollar_figure respectively were reported the cash used in the operation of gene’s was maintained ina safe and petitioner counted the cash daily no record of the cash transactions or cash on hand was maintained and the cash received from customers of gene’s was not deposited in the bank accounts maintained for gene’s some of the cash receipts from the operation of gene’s were used to pay petitioners’ and their family’s household and other living_expenses during the and tax years petitioner maintained two checking accounts in the name of gene’s petitioner was the only person with access to the two business accounts the first account no the deposit account was used for deposits of third-party payroll and personal checks food stamps and wic vouchers that were received in gene’s grocery business no cash deposits were made with respect to the deposit account during or the second account no the operating account was used for gene’s operating expenditures petitioner’s practice was to fund the operating account by making withdrawals from the deposit account during petitioner drafted checks made out to cash from the deposit account in the total amount of dollar_figure dollar_figure of which was deposited into the operating account during petitioner drafted checks made out to - - cash from the deposit account in the total amount of dollar_figure dollar_figure of which was deposited into the operating account in petitioner purchased a house in glendale arizona for dollar_figure a downpayment of dollar_figure was made on the home petitioner applied for a loan to finance the purchase he reflected on the loan application that the net_worth of gene’s was dollar_figure and that his monthly income from gene’s was dollar_figure in petitioner sold gene’s for dollar_figure on their and income_tax returns petitioners reported net profit from gene’s of dollar_figure dollar_figure and dollar_figure respectively on the and returns petitioners claimed petitioner’s parents and brother as dependents petitioner knew that the gross_receipts reported for through were understated he omitted some gross_receipts in order to avoid tax so that he would have more retained cash respondent conducted a civil examination of petitioners’ income_tax returns and petitioners did not provide the internal revenue_agent with the cash register tapes invoices for purchases by check were presented but no invoices were provided for cash purchases during the examination petitioner stated that he was the sole source of support of his parents - jj - because of the inadequacy of petitioners’ records and accounting practices respondent reconstructed petitioners’ income using an indirect method using the bank_deposits and cash_expenditures_method respondent determined that petitioner’s unreported income for was as follows bank deposit and expenditures reconstruction for bank deposit summary acct no bus deposit acct acct no bus operating acct acct no personal checking acct total gross bank_deposits add personal cash expenditures business cash expenditures subtotal subtract checks written to cash deposited into operating account dollar_figure amount of checks not deposited big_number subtotal big_number nontaxable income business gross_receipts per audit per return unreported income dollar_figure big_number big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number big_number all of the amounts used by respondent in the bank_deposits reconstruction for and are supported by facts in the record of this case --- - respondent determined that petitioners’ unreported income for using the bank_deposits and cash_expenditures_method was as follows bank deposit and expenditures reconstruction for bank deposit summary acct no dollar_figure bus deposit acct acct no big_number bus operating acct acct no big_number personal checking acct total gross bank_deposits big_number add personal cash expenditure sec_2 business cash expenditures big_number subtotal big_number subtract checks written to cash deposited into operating account dollar_figure amount of checks not deposited subtotal big_number dollar_figure nontaxable deposits business gross_receipts big_number per audit dollar_figure per return unreported income big_number during date respondent began a criminal investigation of petitioner and on date petitioner waived indictment and pleaded guilty to criminal_tax_evasion - under sec_7201 for in the process of his plea agreement petitioner averred that he and his spouse had a substantial income_tax due and owing to the united_states for the year he evaded tax by filing and causing to be filed with the internal_revenue_service a false and fraudulent form_1040 u s individual_income_tax_return for the calendar_year in which he substantially underreported gross_receipts he acted willfully with intent to defraud the government of the tax on the additional unreported income petitioner was sentenced to months in prison and required to pay a dollar_figure fine petitioner’s father obtained a favorable judgment from a civil court in korea on date which was appealed and the appeal was dismissed on date the payment of the judgment was not available to petitioner’s father and mother until some time during or sec_7201 provides any person who willfully attempts in any manner to evade or defeat any_tax imposed by this title or the payment thereof shall in addition to other penalties provided by law be guilty of a felony and upon conviction thereof shall be fined not more than dollar_figure dollar_figure in the case of a corporation or imprisoned not more than years or both together with the cost of prosecution - lo - opinion although we consider several issues in this case the two primary issues involve the reconstruction of petitioners’ income for and and whether any part of the underpayment_of_tax is attributable to fraud the main thrust of petitioners’ attack focuses on respondent’s use of a bank_deposits analysis to reconstruct petitioners’ income taxpayers are required to maintain records sufficient to show whether they are liable for federal income taxes see sec_6001 96_tc_858 affd 959_f2d_16 2d cir if a taxpayer fails to keep records the commissioner may reconstruct the taxpayer’s income see sec_446 348_us_121 94_tc_654 the records petitioner maintained for purposes of reporting the income and deductions of gene’s were inadequate petitioners do not argue that the books_and_records were accurate or adequate ’ petitioner admitted that he understated the gross in a date order respondent’s motion for partial summary_judgment was granted and it was held that petitioner charles y choi is estopped from denying that he is liable for a fraud_penalty under sec_6663 i r c to the extent that there is any deficiency finally determined to which a fraud_penalty would be applicable for the taxable_year petitioners have attempted to discredit respondent’s bank_deposits reconstruction_of_income by offering their own reconstruction using the percentage markup method the continued receipts on the daily sales summaries in an interview with a revenue_agent petitioner estimated that he could have understated the gross_receipts for gene’s by as much as dollar_figure per month as of the time of trial petitioner was not able to produce most of the cash register tapes for gene’s and no records of cash balances cash receipts cash expenditures or inventories were maintained except for a few invoices for cash purchases of inventory because the records for gene’s could not be reconciled with petitioners’ income_tax returns respondent reconstructed the gross_receipts of gene’s by means of the bank_deposits method coupled with the cash_expenditures_method the bank_deposits and cash expenditures methods are acknowledged methods of reconstructing income see parks v commissioner supra nicholas v commissioner t c respondent’s bank_deposits analysis reflects that petitioners had substantial unreported income from gene’s business operations during and gene’s was petitioners’ only source of business income respondent’s agent examined petitioners’ records and also performed an analysis of bank_deposits for the years in issue the bank_deposits analysis was accomplished by totaling the deposits made to petitioners’ continued percentage markup method of reconstruction is one whereby an established base such as cost_of_goods_sold is marked up to reconstruct gross_sales or gross_receipts three bank accounts respondent then added petitioners’ identified cash expenditures_for personal and business purposes to the total bank_deposits the total of the bank_deposits and expenditures was next reduced by the total amount of nontaxable deposits to arrive at petitioners’ annual income from gene’s finally the annual income was reduced by the income reported on petitioners’ returns to arrive at respondent’s determination of petitioners’ unreported income of dollar_figure and dollar_figure for and respectively the items included in respondent’s reduction for nontaxable items included deposits from the deposit account to the operating account transfers from other accounts gifts and loans made to the business or petitioners the cash for gene’s check cashing came from business operations some of the cash was from cash sales of groceries and some was obtained from the deposit account respondent did not attempt to separately determine the amount of gross_receipts from cash sales of groceries in addition respondent considered the entire amount of cash withdrawn from the deposit account to be nontaxable accordingly respondent’s approach to reconstructing petitioners’ income was conservative allowing petitioners the benefit of the doubt in addition some of the cash from cash grocery sales was maintained in a safe at gene’s and was used by petitioner and his family for personal expenses petitioners argue that additional bank_deposits should be eliminated as nontaxable because they represent cash gifts from petitioner’s parents petitioner his parents and several close relatives testified that petitioner’s parents received cash from korea and that cash gifts were made to petitioner by his parents the record reflects that petitioner’s father had instituted a lawsuit in korea and that he had won a judgment in his favor the record also reveals that the judgment was appealed and that petitioner’s father was successful on appeal but the appeal did not conclude until date respondent points out that under the laws of korea petitioner’s parents were not entitled to expatriate the proceeds of the judgment from korea to the united_states there is also evidence in the record that certain american express traveler’s checks did not become available to petitioner’s parents until sometime during in an attempt to show that petitioner’s parents had the means to make gifts petitioners offered the testimony of close relatives uncles aunts etc each of whom testified that on specific dates in and they received large amounts of cash dollar_figure to dollar_figure on behalf of petitioner’s parents the witnesses each stated that they received the cash in stacks of dollar_figure bills from unknown individuals who had traveled to the united_states from korea we note at the outset that intrafamily transactions are subjected to closer scrutiny 549_f2d_1155 8th cir affg tcmemo_1975_319 92_tc_470 affd 912_f2d_1466 5th cir the witnesses’ stories were strikingly similar and curiously none of the witnesses knew the person who gave them the alleged currency we also find it curious that the alleged deliveries of relatively large amounts of currency were given to different family intermediaries of petitioner’s parents and that no deliveries were made directly to petitioner’s parents finally there is no documentary_evidence of the existence of the alleged cash that petitioners argue was infused into the operation of gene’s in particular the three bank accounts in this record do not reflect the deposit of any cash with respect to petitioners’ cash gift argument respondent notes that the alleged cash was not available from the choi families’ korean lawsuit at very least until whereas all of the witnesses testified to receiving the money during and because this case involves a reconstruction for and it is imperative that petitioners show the infusion of cash the deposit account received check deposits from gene’s and the operating account received transfers from the deposit account -- - in those years to reduce the amount of the deposits that would be deemed income significantly respondent points out that his bank_deposits reconstruction represents only check deposits because no cash was deposited into the deposit account for gene’s petitioners attempt to convince us that some of the cash that was used to cash checks came from petitioner’s parents as opposed to cash from the sale of groceries admittedly by intentionally not relying on the cash register tapes petitioner omitted cash sales of groceries from the income reported to respondent respondent by including all checks that were deposited into deposit accounts included some checks that were exchanged by gene’s customers for cash only or cash and groceries respondent however by eliminating all of the transfers to the operating account gave petitioners the benefit of the doubt by allowing all of petitioners’ expenditures including expenses of gene’s cash for check cashing and also personal expenses of petitioners and their family considering respondent’s conservative approach it is likely that respondent’s reconstruction did not capture some portion of the income derived from the cash sales of groceries in connection with respondent’s bank_deposits analysis however some income from cash sales may have been included in the cashed checks deposited in the deposit account respondent’s eliminations from -- - the bank_deposits analysis would have likely addressed any such inclusion to the extent any cash from check cashing was a part of the bank_deposits analysis it is unlikely that it is attributable to cash gifts from petitioner’s parents we find the testimony offered on this point by petitioners and their relatives to be self-serving vague and uncorroborated petitioner’s parents could not recall the incremental amounts dates or total amount allegedly given to petitioners and or infused into gene’s operation no gift_tax returns were filed by petitioner’s parents and no record exists of the alleged transfers additionally during the years under consideration petitioner supported his father and mother both of whom worked at gene’s and lived under petitioners’ roof in the absence of persuasive evidence and reliable corroboration we are not required to accept the self-serving testimony of interested parties see 87_tc_74 petitioners in an attempt to discredit respondent’s reconstruction offered their own reconstruction_of_income using the percentage markup method they maintain that the percentage markup method of reconstructing income would more accurately reflect petitioners’ income for the years in issue in particular petitioners argue that a large percentage of the checks deposited and included in respondent’s bank_deposits reconstruction was attributable to check cashing and not to the sale of merchandise petitioners called patrick schindele as an expert witness to provide a report and to testify in support of their argument mr schindele’s report contained a reconstruction of gene’s gross_receipts using the percentage markup method his approach however was flawed in several respects because of petitioners’ inadequate records mr schindele’s report in large part is based on assumptions many critical assumptions were based on information provided by petitioners and not developed by mr schindele’s independent analysis mr schindele had to make numerous assumptions in order to reconstruct the amount that he believed represented gene’s gross_receipts the amounts used however could not be supported or verified he also assumed that only a small portion of customers’ checks was for the purchase of merchandise conversely he assumed that either most checks were cashed at face value or that nominal amounts of grocery purchases were involved in the transactions because of petitioners’ lack of records the register tapes in particular there is no way to know whether mr schindele’s assumption is correct we find mr schindele’s assumption that the majority of customers who paid_by check bought only nominal amounts of groceries and merely went to gene’s for cash to be highly -- - unlikely we also note that gene’s did not receive a check- cashing fee if cash was returned in connection with the purchase of groceries on the basis of the record this assumption is at best highly speculative mr schindele also assumed that the cash from these check purchases described above was used to cash payroll checks or for cash purchases of inventory in that way mr schindele attempted to neutralize the possibility of income reposing in customers’ cashed checks here again such assumptions are purely speculative and unverified we note that the lack of records to support such assumptions was of petitioner’s own making and was intended to conceal the true amount of reportable income because petitioner did not account for gene’s inventory either at the beginning or at the end of a taxable_year and inadequate records were kept of cash purchases it is not possible to determine gene’s cost of goods sold--the base on which mr schindele employed the percentage markup method mr schindele’s report was also flawed in connection with the amount of the percentage markup used in that regard his trial testimony conflicted with his written report the report contains the statement that mr schindele determined the percentage markup through interviews of petitioners and of some of the vendors of gene’s market mr schindele later testified that he did not interview any of gene’s vendors to establish the - - markup of inventory and thus he based the amount of the percentage markup entirely on interviews with petitioners because of those flaws and weaknesses we place no reliance on petitioners’ expert’s opinion moreover respondent’s bank_deposits analysis was properly and conservatively used therefore petitioners have not shown that the percentage markup method they used would more accurately reflects gene’s gross_receipts for the years in issue accordingly respondent’s determinations with regard to petitioners’ understatements of income is upheld for and having decided that there was unreported income for and we now consider for whether the understatement was due to fraud within the meaning of sec_6663 ’ respondent determined that petitioner fraudulently and with intent to evade income_tax understated his income by omitting dollar_figure and dollar_figure of gross_receipts for and respectively fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing 829_f2d_828 9th cir affg tcmemo_1986_223 respondent bears the burden of proving fraud by clear_and_convincing evidence rule b in order to prove fraud the commissioner must show the ’ respondent has conceded that petitioner jin y choi is not liable for the fraud_penalty for the tax_year - - existence of an underpayment and that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes parks v commissioner t c pincite in this case respondent has shown the existence of underpayments for and the existence of fraud is a question of fact to be resolved upon consideration of the entire record dibleo v commissioner t c pincite fraud is never presumed and must be established by independent evidence of fraudulent intent edelson v commissioner supra fraud may be shown by circumstantial evidence because direct evidence of the taxpayer’s fraudulent intent is seldom available 67_tc_181 affd without published opinion 578_f2d_1383 8th cir the taxpayer’s entire course of conduct may establish the reguisite fraudulent intent 56_tc_213 to decide whether the fraud_penalty is applicable courts have considered various indicia or badges_of_fraud which include understatement of income inadequate books_and_records failure_to_file tax returns implausible or inconsistent explanations of behavior concealment of assets failure to cooperate with tax authorities engaging in illegal activities lack of credibility of the taxpayer’s testimony and dealing in cash 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_874 this list is nonexclusive although no single factor is necessarily sufficient to establish fraud the combination of a number of factors constitutes persuasive evidence of fraud 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 94_tc_316 the record in this case supports our holding that petitioner fraudulently intended to evade and income_tax petitioner was receiving the proceeds from gene’s and he intentionally and consistently understated that income his testimony wass evasive and to some extent not credible petitioner fabricated records of income and intentionally discarded cash register tapes which would have shown the true sales of gene’s he concealed income by fabricating his daily sales summary sheets and admitted to respondent’s agents that he underreported the sales income of gene’s by approximately dollar_figure per month petitioner dealt in cash and did not maintain records of his cash transactions involving the purchase of inventory petitioner pleaded guilty to and was convicted of criminal income_tax evasion under sec_7201 for the year in that regard we have already held that petitioner is collaterally estopped from denying that part of the underpayment for is -- - due to fraud within the meaning of sec_6663 see dileo v commissioner supra pincite 43_tc_50 affd 360_f2d_358 4th cir respondent has shown by clear_and_convincing evidence that petitioner fraudulently understated income for the classic indicia of fraud have been shown in this case respondent has shown a pattern of fraudulent activity concealment and large consecutive understatements of income in addition we have considered the fact that petitioner pleaded guilty to criminal_tax_evasion for a year in which the pattern of activity and gravity of the understatement were essentially the same as in respondent also determined that petitioners were liable for self-employment_tax under sec_1402 on the earnings from gene’s earnings from self-employment are income derived by an individual from any trade_or_business carried on by the individual petitioners did not brief this issue and there is nothing in the record showing respondent’s determination to be in error accordingly petitioners are liable for self-employment_tax on the earnings from gene’s with respect to the final two issue discussed in this opinion petitioners failed to present argument reply to respondent’s argument or otherwise discuss the issues in their briefs failure to discuss an argument on brief has been held to constitute an abandonment of the controversy see 91_tc_524 ndollar_figure - - finally respondent disallowed a dependency_exemption that petitioners claimed for petitioner’s brother james choi respondent determined that petitioners were not entitled to claim the exemption because they had not shown that they provided more than one-half of the support for james choi as required under sec_151 and sec_152 petitioners must show that they provided more than percent of the support to be entitled to claim the dependency_exemption for and see morrison v commissioner tcmemo_1975_73 johnson v commissioner tcmemo_1974_150 respondent contends that the evidence shows that james choi worked full time in gene’s in exchange for the payment of his living_expenses petitioners did not brief this issue and have not shown that they provided more than one-half of james choi’s support accordingly we hold that petitioners are not entitled to the claimed dependency_exemption to reflect the foregoing decision will be entered under rule
